Citation Nr: 1536379	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  07-02 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to April 2, 2011, in excess of 20 percent from April 2, 2011 to March 20, 2014, and thereafter in excess of 40 percent for iritis of the left eye and bilateral dry eye syndrome associated with ankylosing spondylitis (eye disability). 

2.  Entitlement to a disability rating in excess of 20 percent prior to July 18, 2012, in excess of 40 percent thereafter, for ankylosing spondylitis, previously evaluated as chronic low back strain with history of myofascitis and sacroiliitis (lumbar spine disability).

3.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities prior to April 15, 2013. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1974 to September 1978, and from April 1982 to August 1984.

These matters return on appeal to the Board of Veterans Appeals (Board) by a May 2015 Order of the Court of Appeals of Veterans Claims (Court) which endorsed a May 2015 Joint Motion for Remand, and vacated in part a February 2013 Board decision that denied entitlement to evaluation in excess of 10 percent prior to April 2, 2011 and thereafter an evaluation in excess of 20 percent for eye disability, denied entitlement to evaluation in excess of 20 percent prior to July 18, 2012, and thereafter an evaluation in excess of 40 percent for lumbar spine disability, and denied entitlement to TDIU, and remanded the matters for action complying with the joint motion.

As a matter of background, the matters were initially before the Board on appeal from December 2005 and January 2007 rating determinations of the Department of Veterans Affairs Regional Office (RO) located in Winston-Salem, North Carolina. In February 2013, the Board awarded an evaluation of 10 percent for eye disability for the entire period prior to April 2, 2011, but denied an evaluation in excess of 20 percent thereafter.  The Board also denied increased evaluation for lumbar spine disability and entitlement to TDIU.  The Veteran appealed the Board's decision to the Court giving rise to the current appeal.  

Notably, while the matters were pending at the Court, the RO in an August 2014 rating decision, increased the assigned evaluation to 40 percent disabling effective from March 21, 2014 for eye disability.  Although this was a partial grant of the benefits sought, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In that rating decision, the RO also awarded entitlement to TDIU effective from April 15, 2013.  The Board observes that the claim for TDIU remains pending on appeal.  The Board points out that the Veteran's TDIU claim has been inextricably intertwined with the Veteran's increased rating claims for the entire period.  As such, the issue of entitlement to a TDIU, prior to April 15, 2013, remains pending on appeal.

During the pendency of the appeal, the Veteran's claims folder was converted entirely to an electronic record on the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The record reflects that the Veteran has submitted additional relevant information and there has been additional development, including recent VA examinations reports, have been associated with the  Veteran's claims folder since the last supplemental statement of the case (SSOC) dated in September 2012.  This information has been considered pursuant to the Veteran's June 2015 waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.31, 20.1304(c) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased evaluation for lumbar spine disability and entitlement to TDIU prior to April 15, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to April 2, 2011, the Veteran's left eye iritis was manifested by episodic eye irritation with complaints of pain, redness, and decreased/blurred vision, but without impairment of central visual acuity of at least 20/70 in the worse eye and 20/50 in the better eye, significant impairment of field vision, or incapacitating episodes lasting at least 2 weeks in the past 12 months.
 
4.  From April 2, 2011 to March 20, 2014, the Veteran's left eye iritis has been manifested by episodic eye irritation with complaints of pain, redness, and decreased/blurred vision, but without impairment of central visual acuity of at least 20/70 in the worse eye and 20/50 in the better eye, significant impairment of field vision, or incapacitating episodes lasting at least 4 weeks in the past 12 months.

3.  Since March 21, 2014, the Veteran's left eye iritis has been manifested by episodic eye irritation with complaints of pain, redness, and decreased/blurred vision, but without impairment of central visual acuity of at least 20/70 in the worse eye and 20/50 in the better eye, significant impairment of field vision, or incapacitating episodes lasting at least 6 weeks in the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent prior to April 2, 2011, in excess of 20 percent from April 2, 2011 to March 20, 2014, and in excess of 40 percent since March 21, 2014 for service-connected iritis of the left eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 4.3, 4.7 (2014); 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6003 (2008) and 4.79, Diagnostic Code 6000 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, the Veteran received 38 C.F.R. § 3.159(b) notice in September 2005 and March 2006 letters, issued prior to the appealed January 2007 rating decision. The March 2006 letter specifically addresses disability evaluation and effective date considerations.  The Veteran was provided additional notice letters in May 2008 and August 2010.  The most recent readjudication of the claims was in a September 2012 Supplemental Statement of the Case.  Accordingly, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, supra. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4) .

In this case, VA and private medical records concerning the Veteran's eye disability have been obtained, and there is no indication of additional relevant treatment records concerning the disability.  The Veteran was also most recently afforded fully comprehensive VA eye examination in August 2014.  There is no indication from the Veteran's own statements or from the recently obtained medical evidence that the disability has significantly worsened since August 2014, and a further remand for a VA examination on this claim is not "necessary."  38 C.F.R. § 3.159(c)(4); VAOPGCPREC 11-95 (April 7, 1995).

By a June 2015 correspondence, the Veteran informed VA that he had nothing further to submit, and requested that the Board proceed with adjudication of the claim. 

The Joint Motion for Remand approved by the Court in May 2015 found the Board's February 2013 decision inadequate in its reasons and bases for failing to adequately analyze the Veteran's eye disability claim under the new regulations for evaluating disabilities of the eyes, 38 C.F.R. § 4.79 (73 Fed. Reg. 66,543 (Nov. 10, 2008)), effective from December 10, 2008, and failing to adequately address the Veteran's lay evidence of incapacitating episodes due to his eye disability.  The Board believes that it has fulfilled these requirements in the reasons and bases portion of its decision herein, and further believes that it has herein provided an adequate statement of reasons and bases to support its decision denying the appealed claim, both sufficient to allow the Veteran to understand the bases for the decision, and to facilitate Court review.  Allday v. Brown, 7 Vet. App. 517, 527 (1995).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  The record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the Veteran.  

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits.

2.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's eye disability was originally service connected as recurrent iritis of the left eye and evaluated under Diagnostic Code 6003 for iritis.  38 C.F.R. § 4.84a (Diagnostic Code 6003) (2008).  The Veteran's disability was evaluated as 10 percent disabling.  He has since been awarded increased evaluation of 20 percent effective from April 2, 2011 to March 20, 2014, and thereafter an evaluation of 40 percent.  He seeks higher evaluation for his eye disability during the entire pendency of the appeal. 

Initially, the Board notes that during the rating period on appeal, VA amended its regulations for rating disabilities of the eye.  73 Fed. Reg. 66,543 (Nov. 10, 2008). It is indicated in the Federal Register that these amendments shall apply to all applications for benefits received by VA on or after December 10, 2008.  The Veteran's claim was received prior to December 10, 2008; however, the RO awarded a higher rating based upon the new criteria in a September 2012 decision. Accordingly, the Board also will consider the claim under the old and new criteria in order to ascertain which version would accord him the highest rating.  

The Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal; however rating criteria cannot be applied prior to their effective date.  Kuzma v. Principi, 341 F.3d 1327 (2003).  Therefore, the prior version of the applicable Diagnostic Code at 38 C.F.R. § 4.84a will be applied to the period on or after the effective date of the new regulation, and the amended version of 38 C.F.R. § 4.79 will be applied as of its effective date (December 10, 2008), to determine which is more advantageous to the Veteran. 

Under the regulations prior to the December 10, 2008 amendment, the disability of the eye is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a (Diagnostic Code 6003) (2008).  Iritis and other similar diseases of the eye are evaluated in this manner.  See 38 C.F.R. § 4.84a (Diagnostic Codes 6000-6009).

Eye impairment is rated on the basis of impairment of central visual acuity.  Prior to December 10, 2008, Diagnostic Code 6061-6079 contains the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.84a (2008).  From December 10, 2008, Diagnostic Codes 6061 - 6066 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.79 (2014).  Under both the prior and amended rating schedule, a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or when corrected visual acuity is 20/50 in both eyes.  Higher evaluations are warranted for more severe impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6078, 6079 (2008); 38 C.F.R. § 4.79, DC 6066 (2014).

Under the amended criteria, effective from December 10, 2008, eye disabilities rated under Diagnostic Codes 6000 to 6009 can be alternatively evaluated on the basis of incapacitating episodes, if it results in a higher evaluation.  38 C.F.R. § 4.79.

Under the General Rating Formula based on incapacitating episodes, a 10 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months; and a 60 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  Id.

A note to the General Rating Formula defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

Historically, service connection for the Veteran's disability was awarded in a January 2007 rating decision.  The RO assigned a 10 percent rating, effective March 10, 2005, until May 13, 2005, and a noncompensable rating thereafter.  Since then, a 10 percent rating was assigned for the entire period prior to April 2, 2011, a 20 percent rating for the period from April 2, 2011 to March 20, 2014, and a 40 percent rating for the period beginning March 21, 2014.  The Veteran appealed the ratings assigned. 

In a March 2005 VA treatment record, the treating physician indicated that the Veteran continued to have active eye problems, and he was prescribed steroidal treatment via eye drops. 

According to a May 2005 VA treatment note, the Veteran's iritis episode appeared to have resolved.  Manifest refraction was 20/20- in both eyes.  However, another VA record dated that same month indicated that the Veteran currently had active uveitis, and he was using topical steroids for treatment. 

The Veteran sought VA treatment in December 2005 for continued eye problems, including blurry vision, photophobia, and pain.  He was noted to have inflammatory eye disease secondary to systemic disease (spondyloarthropathy) and iritis, currently active.  He told the treating professional that he has experienced multiple episodes of iritis, and he felt the early stages of it coming on.  Visual acuity was 25/20 to 20/20.  He was again told to use steroid eye drops for treatment. 

The report of a May 2006 examination performed in conjunction with the Veteran's claim for Social Security Administration (SSA) disability benefits shows that he reported a history of multiple episodes of iritis and he currently complained of vision loss in his left eye.  Clinical evaluation of the eye was normal, and the Veteran's corrected visual acuity measured 20/30 in both eyes.  While no active disease process was found on clinical evaluation, the SSA examination observed that the Veteran had his eyes closed for most of the clinical evaluation. 

VA treatment records in 2006 showed no active eye disease and no complaints of eye problems; however, a history of iritis in the left eye was noted. 

The Veteran was afforded a VA examination in September 2006, during which his visual acuity revealed corrected vision of 20/20 in both eyes.  The Veteran reported that he experienced iritis episodes once or twice a year since the original episode in 1999.  The Veteran described blurry distance vision in the left eye without glasses. Visual field examination was within normal limits.  He states his condition does not cause incapacitation.  The examiner diagnosed the Veteran as having iritis secondary to his back disability, but it was currently asymptomatic.  He indicated the eyes are white and "quiet" without any posterior synechiae seen.  The examiner indicated that recurrences of iritis are likely to develop over a period of many years. 

In November 2007, the Veteran underwent VA treatment related to his eye disability.  He indicated that he experienced four episodes of iritis since his last visit in 2005.  He contended that these symptoms lasted two weeks at a time, and they included photophobia and pain.  The Veteran felt that his vision was slowly getting worse with each episode.  Visual acuity was assessed at 20/20 and 20/60 (the VA professional did not indicate for which eye each reading was for).  Physical examination revealed a quiet eye, and there was no finding of active pathology. 

In a February 2008 VA treatment note, the Veteran reported no eye problems, but he stated that he had iritis episodes from time to time. 

In a July 2008 ophthalmology treatment note, the Veteran sought treatment complaining of an iritis flare that had started at least five days prior.  Visual acuity was 20/20 bilaterally.  When the Veteran went back a few days later for follow-up, his iritis had improved, and visual acuity was 20/20- in the right and 20/40- in the left. 

In August 2008, he underwent an ophthalmology consult, at which time his history of recurrent iritis was noted.  Visual acuity examination revealed vision of 20/20-1 in the right eye, and 20/20 in the left.  The treating professional just indicated that the visit was for a follow-up for recurring iritis in the left eye, and he told the Veteran to continue his steroid drops indefinitely to reduce the risk of recurrence. No active pathology was indicated. 

Subsequent VA treatment records show that the Veteran continues to report history of recurrent iritis, and he took prescription eye medication to treat his symptoms.  An October 2008 VA treatment record shows that the Veteran gave a history of an episode of iritis two months ago and he complained of pain, blurred vision and photophobia.  A July 2009 VA treatment record shows that the Veteran reported a history of good control of his ocular symptoms and his last flare-up of iritis was 6 months ago.  He denied any current symptoms of pain, altered vision, or photophobia.  An October 2009 VA treatment record shows that on clinical evaluation the Veteran was observed to have pink conjunctiva.  In an August 2010 VA treatment record, it was noted that the Veteran complained of worsening left eye symptoms which had an onset of two days ago.  He complained of pain and blurred vision.  The treating VA physician observed that the Veteran needed to wear sunglasses during the clinical evaluation.  None of these treatment records indicate that the Veteran had incapacitating episodes as result of his eye disability. 

 On April 2, 2011, the Veteran was afforded another VA eye examination, during which he reported experiencing recurrent left eye redness, pain, and photophobia due to iritis.  He indicated that he had two to three flares of iritis a year, and they lasted two to three weeks each time.  During a flare, he endorsed pain, redness, tearing, and photophobia.  The Veteran reported that during a flare-up episode, he was unable to work, drive, read or watch TV.  He stated that he becomes incapacitated with each flare-up episode.  The Veteran further stated that he experiences two to three episodes a year and his symptoms usually last two to three weeks.  His symptoms improved with use of steroid drops.  He indicated that his last episode of iritis was six months ago.   He was also noted to have a choroidal nevus in the right eye with its onset as being in 2010.  Best corrected distance was 20/20 in the right and 20/40+2 in the left.  The examiner diagnosed the Veteran as having intermittent episodes of acute iritis, quiet today, but prior episodes had been documented. 

In July 2012, the Veteran had another VA examination of the eyes, and at that time best corrected distance was 20/40 or better both eyes.  The Veteran had no visual field loss.  The Veteran reported that during a flare-up of iritis, his eye became red, watery, and he was unable to see.  He felt that his disability was getting worse.  The Veteran reported that he experienced flare-ups a couple times a year with episodes about half year apart.  The examiner concluded that over the past 12-months, the Veteran's iritis has caused at least two weeks, but less than four weeks, of incapacitating episodes. 

In an October 2012 correspondence, the Veteran stated that the July 2012 VA examiner misinterpreted his reported medical history.  He asserted that he experiences incapacitating episodes more than four weeks a year based on his reports of having flare-ups two to three times a year that last from two to three weeks each.  

A review of subsequent VA treatment records shows that the Veteran continues to report a history of recurrent iritis and he took prescription eye medication to treat his symptoms.  A March 2013 VA treatment record shows that the Veteran presented with a current flare-up of his iritis.  He complained of eye pain and photophobia.  His prescription eye medication was increased.  

On March 21, 2014, VA received the Veteran's claim for an increased rating for his eye disability.  He asserted that his eye disability had worsened.  

The Veteran was afforded his more recent VA eye examination in August 2014.  The examination report shows diagnoses of recurrent iritis of the left eye and bilateral dry eye syndrome, both associated with his lumbar spine disability.  The Veteran complained of redness, blurred vision, pain, and light sensitivity.  The Veteran stated that he experienced flare-ups about three to four times a year and each episode lasted about four to six weeks.  On clinical evaluation, the Veteran's best corrected distance was 20/40 or better in both eyes.  The Veteran had dry patches on his cornea but there was no evidence of visual field loss.  There was no evidence of active iritis on clinical evaluation.  The examiner concluded that over the past 12-months, the Veteran's iritis has caused at least 4 weeks, but less than six weeks of incapacitating episodes.  It was noted that during incapacitating episode the Veteran was unable to see, and he had pain with light sensitivity.  

Upon careful review of the evidence of record, the Board finds that the evidence of record does not support the assignment of an evaluation in excess of 10 percent prior to April 2, 2011, an evaluation in excess of 20 percent from April 2, 2011 to March 20, 2014, or an evaluation in excess of 40 percent since March 21, 2014.   

Prior to April 2, 2011 

The Board does not find that an evaluation in excess of 10 percent for eye disability is warranted at any point during the period prior to April 2, 2011 under either the old regulations or the new regulations effective from December 10, 2008.  

A review of the record reflects that the Veteran has competently and consistently complained of recurrent active eye pathology related to his service-connected iritis. There is documented evidence of continued and regularly occurring episodes of iritis.  Although the evidence shows that there have been some instances during the rating period when the Veteran's iritis has resolved, there have been consistent and regular flare-ups of symptomatology.  Particularly, the Veteran has experienced pain, swelling, redness, and photophobia on account of the left eye disability.  This symptomatology supports the current assignment of a 10 percent evaluation for active iritis pursuant to Diagnostic Code 6003 for the entire period prior to April 2, 2011 under the old regulations.  See 38 C.F.R. § 4.84a (Diagnostic Code 6003) (2008).

The Board will now consider whether the Veteran's eye disability warrants a higher evaluation based on evaluation of visual acuity under either the old or the new version of the regulations.  A higher rating for impaired vision acuity is not warranted because the Veteran's corrected vision in both eyes has generally been better than 20/40 throughout this entire rating period.  Although the Veteran's uncorrected vision has been shown to be impaired, the best corrected distance vision forms the basis for evaluating visual acuity.  See 38 C.F.R. § 4.75 (2008) and (2014).  Thus, it would be necessary for his corrected visual acuity in the one eye to be 20/70 or worse and the other eye to be at least 20/50 in order to warrant an evaluation in excess 10 percent based on impaired visual acuity.  See 38 C.F.R. § 4.84a (Diagnostic Code 6079) (2008) and 38 C.F.R. § 4.79 (Diagnostic Code 6066). 

Additionally, there was no level of visual field loss or shown during the entire timeframe on appeal to support an assignment of an evaluation in excess of 10 percent for eye disability.  See 38 C.F.R. § 4.84a (Diagnostic Code 6003) (2008).  

As of December 10, 2008, the effective date of the new eye regulations, the Veteran's disability can also be evaluated based on incapacitating episodes as result of his eye disability.  Here, the medical evidence of record reflects that for the period prior to April 2, 2011, the Veteran's eye disability resulted in at least one episode a year that lasts for approximately one week each time.  The VA treatment records show that the Veteran reported to his treating VA physicians that he experienced one flare-up episode in July 2008 that lasted approximately one week, at least one episode in 2009, and one episode in August 2010.  During the April 2011 VA examination, the Veteran informed the VA examiner that his last episode of iritis was six months ago, which correspondences with August 2010 episode shown in his VA treatment records.  This symptomatology more closely approximates incapacitant episodes of least one week, but less than 2 weeks, during the previous 12 months for the assignment of a 10 percent evaluation under General Rating Formula based on incapacitating episodes.  See 38 C.F.R. § 4.79, Diagnostic Code 6000 (2014).  

An evaluation in excess of 10 percent for an eye disability based on incapacitating episodes is not warranted unless the record demonstrates incapacitating episodes lasting more than two weeks during a 12-month period.  Although the Board has considered the medical evidence that shows that the Veteran experienced more than one flare-up episode a year prior in 2007 as noted by his VA treatment records, once he began using prescribed steroid eye-drops continuously, the number of flare-ups he experienced per year reduced.  Moreover, consideration under the new regulations is only effective from December 10, 2008, and the medical evidence demonstrates incapacitating episodes approximately one week but less than two weeks a year for the period from December 10, 2008 to April 2, 2011.  Accordingly, the assignment of an evaluation in evaluation in excess of 10 percent for eye disability based on incapacitating episodes is not warranted during the period prior to April 2, 2011.  See 38 C.F.R. § 4.79, Diagnostic Code 6000 (2014). 

April 2, 2011 to March 20, 2014

The Board does not find that an evaluation in excess of 20 percent for an eye disability is warranted for period from April 2, 2011 to March 20, 2014 under either the old regulations or the new regulations.  

Under the old and new rating criteria, the Veteran would require central visual acuity impairment far in excess of what the Veteran has in his eye or visual field loss in order to be assigned a rating in excess of the 20 percent currently assigned for that timeframe.  Beginning April 2, 2011, the Veteran's left visual acuity (best corrected distance) was 20/40+2 and his right visual acuity (best corrected distance) was 20/20, and without any visual field loss.  His eyes measured on best corrected distance were 20/40 or better during the July 2012 VA examination.  As such, he does not meet the rating criteria for an evaluation in excess of 20 percent under Diagnostic Codes related to impairment of central visual acuity under the old or new regulations.   See 38 C.F.R. § 4.84a (Diagnostic Code 6079) (2008) and 38 C.F.R. § 4.79 (Diagnostic Code 6066). 

The Veteran's assigned 20 percent evaluation for eye disability is based on incapacitating episodes during the period from April 2, 2011 to March 20, 2014.  In order for a higher rating to be warranted under the new regulations, the Veteran would have to have incapacitating episodes of at least 4 weeks or more during the previous 12 months.  See 38 C.F.R. § 4.79, Diagnostic Code 6000 (2014).  

Notably, a review of the Veteran's VA treatment records during this period only reflects one instance where the Veteran reported a flare-up episode of iritis to his treating medical provider.  See March 2013 VA treatment record.  During the April 2011 VA examination report, the Veteran informed the VA examiner that he experienced two to three flare-ups of iritis a year that lasted two to three weeks each time, and he became incapacitated with each episode; however, he further stated that his last episode of iritis was six months ago (which suggests episodes of flare-ups less than three weeks times a year).  Unfortunately, the 2011 VA examiner did not provide a medical opinion on the frequency of the Veteran's incapacitating episodes due to flare-ups.  The July 2012 VA examination report shows that the examiner concluded that over the past 12 months, the Veteran's iritis has caused him at least two weeks, but less than four weeks of incapacitating episodes.  Such symptomatology does not support the assignment of an evaluation in excess of 20 percent for eye disability based on incapacitating episodes.  See 38 C.F.R. § 4.79, Diagnostic Code 6000, General Rating Formula for incapacitating episodes (2014).   

The Board has considered the Veteran's assertion that the July 2012 VA examiner underestimated the number of weeks he was incapacitated due to his eye disability.  See October 2012 statement as well as the parties May 2015 Joint Motion for Remand.  However, the Board notes that VA regulations define incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for incapacitating episodes (2014).  The Veteran is competent to report that his eye disability occurs approximately two to three times a year and lasts from two to three weeks each.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, it does not mean that he is competent to state that he is incapacitated during the entire period of each flare-up.  The VA treatment records do not demonstrate that there has been physician-prescribed bed rest by a healthcare provider during the period under appeal.  Moreover, the July 2012 VA examiner concluded that based on the Veteran's reported history and a review of the claims folder, his eye disability resulted at least two weeks, but less than four weeks of incapacitating episodes.  The Board gives greater weight to the findings of July 2012 VA examination and VA treatment records than on the Veteran's assertions.

Since March 21, 2014 

The record shows that the Veteran was assigned an evaluation of 40 percent for his eye disability based on incapacitating episodes as of March 21, 2014, the date of his claim for increased rating.  The August 2014 VA examination report shows the Veteran stated that he experienced flare-ups about three to four times a year and each episode lasted about four to six weeks.  The examiner concluded that over the past 12-months, the Veteran's iritis has caused at least 4 weeks, but less than six weeks of incapacitating episodes.  It was noted that during incapacitating episode the Veteran was unable to see and he had pain with light sensitivity.  The VA examiner's medical conclusion was based on a review of the findings from clinical evaluation as well as a review of the claims folder.  The Veteran has not questioned the adequacy of that examination report.  Accordingly, an evaluation in excess of 40 percent for eye disability based on incapacitating episodes is not warranted for the period since March 21, 2014.  See 38 C.F.R. § 4.79, Diagnostic Code 6000, General Rating Formula for incapacitating episodes (2014).   

The record also does not support the assignment of an evaluation in excess of 40 percent for eye disability based on visual impairment under the old or new regulations.  His eyes measured on best corrected distance were 20/40 or better during the 2014 VA examination.  As such, he does not meet the rating criteria for an evaluation in excess of 40 percent under Diagnostic Codes related to impairment of central visual acuity under the old or new regulations.   See 38 C.F.R. § 4.84a (Diagnostic Code 6079) (2008) and 38 C.F.R. § 4.79 (Diagnostic Code 6066). 

The Board acknowledges the Veteran's own statements that he is entitled to a higher disability rating.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  The Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  He is not competent, however, to ascertain whether specific symptoms equate to particular eye examination findings or incapacitating episodes.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disability.

 Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of an evaluation in excess of 10 percent prior to April 2, 2011; an evaluation in excess of 20 percent from April 2, 2011 to March 20, 2014; or an evaluation in excess of 40 percent since March 21, 2014 for eye disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The rating criteria relevant to the Veteran's service-connected eye disability fully contemplate the level of impairment caused by his disability. Id.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the manifestations of the Veteran's disability warrant a 10 percent disability rating prior to April 2, 2011, a 20 percent disability rating from April 2, 2011 to March 20, 2014, and thereafter a 40 percent disability rating.  Although higher disability ratings are permissible under the relevant rating criteria, the medical evidence demonstrates that the criteria for higher ratings are not met in this case.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.


ORDER

Entitlement to an evaluation in excess of 10 percent prior to April 2, 2011, in excess of 20 percent from April 2, 2011 to March 20, 2014, and thereafter in excess of 40 percent for service-connected eye disability, is denied. 


REMAND

The Veteran's claims for increased rating for lumbar spine disability and for TDIU prior to April 15, 2013 must be remanded prior to adjudication of the claims.  

In the May 2015, the parties to the Joint Motion for Remand found that the VA spine examination reports dated in October 2005, December 2010 and July 2012 did not adequately address whether there was additional limitation of motion or functional loss during flare ups.  Although the parties acknowledged that since the Veteran is already in receipt of maximum rating available for limitation of motion of the spine with a 40 percent evaluation since July 18, 2012, a medical opinion on flare-ups for that period would not be necessary.  However, the parties found that a new VA medical opinion was needed that properly considers the functional loss that the Veteran experiences during periods of flare-ups prior to July 18, 2012.   The parties further found that the Board did not adequately consider whether the Veteran had neurologic involvement in his lower extremities associated with his lumbar spine disability at any point during the pendency of the appeal. 

In order to address this concern raised by the parties to the Joint Motion for Remand, the Veteran should be afforded a new VA spine examination in order to obtain medical opinions that properly address whether the Veteran has additional functional loss during periods of flare-ups prior to July 18, 2012 and whether the Veteran has neurologic involvement in his lower extremities associated with his lumbar spine disability.

The claim of entitlement to a TDIU prior to April 15, 2013 is inextricably intertwined with the increased rating claim being remanded herein.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991). The issue of entitlement to TDIU is intertwined with the increased rating claim because a decision on the latter claim may have an impact on the former claim. Thus, the claim of entitlement to TDIU must be remanded.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for VA orthopedic and neurologic examinations with the appropriate examiner(s) for the purpose of (a) determining the current severity of his lumbar spine disability; (b) determining the severity of his lumbar sprain disability prior to July 18, 2012; and (c) determining whether the Veteran has neurologic involvement in his lower extremities associated with his lumbar spine disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination. 

Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Using the October 2005, December 2010 and July 2012 VA examination reports (as well as the Veteran's lay statements) as a guide, the examiner should attempt to express the additional functional limitation in terms of the degree of additional limitation prior to July 18, 2012.

Even if no flare-ups are reported at the current examination, the examiner must still consider and estimate the degree of additional functional impairment with respect to flare-ups reported during the earlier part of the appeals period.

The examiner should also report all neurologic impairment resulting from the service-connected lumbar spine disability. 

The examiner should provide an opinion on whether the Veteran's neurologic complaints in his lower extremities are associated with his lumbar spine disability. 

For any neurologic impairment in the lower extremities, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

2.  After completion of the above, the Veteran's entire claims folder should be reviewed to determine if the claims for increased rating for lumbar spine disability and entitlement to TDIU prior to April 15, 2013 can be granted.  If the claims remain denied, then should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


